Citation Nr: 1104815	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for depression, to include 
as secondary to the service-connected right fifth metacarpal 
fracture with degenerative changes.

3.  Entitlement to service connection for right hip arthritis, 
claimed as right hip pain, to include as secondary to the 
service-connected right ilium bone graft donor site.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a chronic 
neck and right trapezius disorder, to include as secondary to the 
service-connected right fifth metacarpal fracture with 
degenerative changes, and if so, entitlement to service 
connection for the same.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder arthritis, to include as secondary to the service-
connected right fifth metacarpal fracture with degenerative 
changes, and if so, entitlement to service connection for the 
same.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder rotator cuff tendonitis, to include as secondary to the 
service-connected right fifth metacarpal fracture with 
degenerative changes, and if so, entitlement to service 
connection for the same.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
ulnar nerve disorder, to include as secondary to the service-
connected right fifth metacarpal fracture with degenerative 
changes, and if so, entitlement to service connection for the 
same.

8. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for right ring, 
middle, and index finger arthritis, to include as secondary to 
the service-connected right fifth metacarpal fracture with 
degenerative changes.

9.  Entitlement to a rating in excess of 10 percent for right 
fifth metacarpal fracture with degenerative changes, status post 
open reduction internal fixation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1956 to November 1957, receiving an honorable discharge.  
He subsequently served in the United States Air Force from April 
1959 to March 1962 and received an other than honorable discharge 
for this period of service.  

The Board of Veterans' Appeals (Board) has previously determined 
that this Veteran's period of service in the United States Air 
Force resulted in a dishonorable discharge which constitutes a 
bar of entitlement to VA benefits based upon that period of 
service.  Board decision, September 1976.  Therefore, for the 
purposes of the service connection determinations addressed 
herein, it is crucial to note that the benefits sought may not be 
established as arising during the period of service from April 
1959 to March 1962.  

This matter comes before the Board on appeal from a November 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon which denied entitlement 
to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Portland, Oregon in December 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for the 
Veteran's service-connected right fifth metacarpal fracture, as 
well as entitlement to service connection for a chronic neck and 
right trapezius disorder, right shoulder arthritis, right 
shoulder rotator cuff tendonitis, a right ulnar nerve disorder, 
and right ring, middle, and index finger arthritis are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  On December 8, 2010, prior to the promulgation of a decision 
in this appeal, the Board received written notification from the 
appellant that a withdrawal of the appeal is requested with 
regard to the claims of entitlement to service connection for 
GERD, depression, and right hip arthritis. 

3.  The last final (unappealed) disallowance of the Veteran's 
claims of service connection for a chronic neck and right 
trapezius disorder, right shoulder arthritis, right shoulder 
rotator cuff tendonitis, and a right ulnar nerve disorder was by 
rating decision in December 1987, which was based upon a lack of 
evidence that any chronic disorder manifested by the symptoms 
above was attributable to the Veteran's military service, to 
include as secondary to his service-connected disabilities.  

4.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for right ring, middle, and index 
finger arthritis was by rating decision in January 2003 which was 
based upon evidence that the claimed arthritis was not 
attributable to the Veteran's military service or service-
connected little finger fracture with degenerative changes, but 
rather was due to overuse as a result of the Veteran's 
nonservice-connected left arm amputation.  

5.  Evidence presented since the December 1987 and January 2003 
denials has not previously been submitted to agency decision 
makers, relates to one or more unestablished facts necessary to 
substantiate the claims, and when presumed credible, raises a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with 
regard to the claims of entitlement to service connection for 
GERD, depression, and right hip arthritis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1987). 
  
3.  The evidence added to the record since December 1987 is new 
and material; the claims of service connection for a chronic neck 
and right trapezius disorder, right shoulder arthritis, right 
shoulder rotator cuff tendonitis, and a right ulnar nerve 
disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

4.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2003).

5.  The evidence added to the record since January 2003 is new 
and material; the claim of service connection for right ring, 
middle, and index finger arthritis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On December 8, 2010, prior to the promulgation of a decision in 
this appeal and in conjunction with the Veteran's hearing before 
the undersigned, the Board received both oral and written 
notification from the Veteran that he desired to discontinue his 
current appeal regarding service connection for GERD, depression, 
and right hip arthritis.  See, e.g., Board hearing transcript; VA 
Form 21-4138.  As a result, the appeal regarding these issues is 
considered withdrawn and there remains no allegation of error of 
fact or law for appellate consideration in regard to these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these issues on appeal and they are hereby dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

With respect to the new and material evidence portion of this 
decision, the Veteran has not received proper notice.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as will be discussed 
fully below, the Board finds that new and material evidence has 
been submitted sufficient to reopen each of the relevant claims.  
Therefore, a full discussion of whether VA met these duties is 
not needed, as no prejudice can flow to the Veteran from the 
notice error with regard to his application to reopen these 
claims.  

New and Material Evidence

A review of the record reveals that the Veteran's claims of 
service connection for a chronic neck and right trapezius 
disorder, right shoulder arthritis, right shoulder rotator cuff 
tendonitis, and a right ulnar nerve disorder were last finally 
denied by a December 1987 rating decision.  The claim of service 
connection for right ring, middle, and index finger arthritis was 
last finally denied by a January 2003 rating decision.  

The RO reopened each of the pertinent claims of entitlement to 
service connection in November 2006.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(finding VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, in 
this case the Board has reviewed all evidence submitted or 
obtained since December 1987 and January 2003, respectively, for 
this purpose.

Although much of the medical evidence associated with the claims 
file since then is cumulative or duplicative in nature, the last 
final denials were essentially based upon the absence of 
sufficient evidence that the claimed disabilities were a result 
of the Veteran's service-connected right fifth metacarpal 
fracture and degenerative changes, or otherwise attributable to 
the Veteran's military service.  To this end, the Veteran's lay 
testimony is  relevant as it describes a certain continuity of 
symptoms and relates the history or relationship of observable 
symptomatology represented by the claimed disorders.  See Board 
hearing transcript, December 2010; Notice of disagreement, 
November 2007.  Furthermore, as each of the claimed disabilities 
involves the upper right extremity, there is some degree of 
overlapping or related symptomatology described.  Collectively, 
this evidence is new in that it has not previously been 
considered by agency decision makers.  Furthermore, when 
credibility of this evidence is presumed for the limited purpose 
of determining its materiality, the recent lay evidence raises a 
reasonable possibility of substantiating the Veteran's claims.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  As such, 
the Board finds that new and material evidence has been submitted 
sufficient to reopen the claims of service connection for a 
chronic neck and right trapezius disorder, right shoulder 
arthritis, right shoulder rotator cuff tendonitis, a right ulnar 
nerve disorder, and right ring, middle, and index finger 
arthritis.  New and material evidence having been submitted, 
these claims of service connection are reopened.  However, as 
further evidentiary development is required before the underlying 
issues of service connection are ready for adjudication, the 
Board will not address the merits of these claims at this time.  


ORDER

The claim of entitlement to service connection for 
gastroesophageal reflux disease is dismissed.

The claim of entitlement to service connection for depression, to 
include as secondary to the service-connected right fifth 
metacarpal fracture with degenerative changes, is dismissed.

The claim of entitlement to service connection for right hip 
arthritis, to include as secondary to the service-connected right 
ilium bone graft donor site, is dismissed.

The claim of entitlement to service connection for a chronic neck 
and right trapezius disorder is reopened, and to this extent 
only, the appeal is granted.

The claim of entitlement to service connection for right shoulder 
arthritis is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for right shoulder 
rotator cuff tendonitis is reopened, and to this extent only, the 
appeal is granted.

The claim of entitlement to service connection for a right ulnar 
nerve disorder is reopened, and to this extent only, the appeal 
is granted.

The claim of entitlement to service connection for right ring, 
middle, and index finger arthritis is reopened, and to this 
extent only, the appeal is granted.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for a chronic neck and right trapezius 
disorder, right shoulder arthritis, right shoulder rotator cuff 
tendonitis, a right ulnar nerve disorder, and right ring, middle, 
and index finger arthritis, as well as an increased rating for 
the already service-connected right fifth metacarpal fracture is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

Primarily, the Board finds that a thorough and detailed 
examination of the right upper extremity is required.  The 
Veteran's last VA medical exam occurred in  June 2006.  Based 
upon the lapse in time from that exam, the actual severity of the 
Veteran's service-connected disability is unclear.  He must be 
afforded a contemporaneous and thorough VA examination.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Additionally, with regard to the claims of service connection for 
various other right upper extremity disorders, the previous 
examinations have not adequately addressed the issue of 
aggravation of a nonservice-connected disability as a result of 
service-connected disability under the provisions of 38 C.F.R. 
§ 3.310(b).  A new examination must be conducted.  

During hearing testimony in December 2010, the Veteran and his 
significant other discussed that he currently receives 
compensation from the Social Security Administration (SSA).  It 
is unclear as to whether these benefits are based strictly upon 
the Veteran's attaining retirement age, or whether they were 
initially awarded on the basis of disability.  In any event,  SSA 
records for this Veteran are not included in the claims file and 
the Board cannot reach a determination as to what, if any, 
relevant medical data may be contained therein.  VA has a duty to 
acquire a copy of any decision granting SSA disability benefits 
and the supporting medical documents upon which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, given 
the circumstances of this case, VA must determine if the SSA has 
granted disability benefits and currently maintains any 
supporting medical documentation for this Veteran. 

The Board also notes that with the exception of intermittent x-
ray and other treatment reports, the most recent continuous VA 
treatment records that have been associated with the claims file 
are dated in September 2005.  All relevant VA treatment records 
created since that time should be obtained and associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from September 2005 
forward.  

2.  Contact the SSA for the purpose of 
determining if they currently maintain any 
relevant records pertaining to this 
Veteran's claimed disabilities (as opposed 
to strictly age or retirement based 
benefits).  If so, obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with any successful 
claim for SSA disability benefits.  If 
not, please clearly document the negative 
response for the record.  

3.  Schedule the Veteran for a VA orthopedic 
examination, with a medical doctor, to 
determine the nature and severity of his 
service-connected right fifth metacarpal 
fracture with degenerative changes, as well 
as to determine the nature and etiology of 
any currently diagnosed chronic neck and 
right trapezius disorder, right shoulder 
arthritis, right shoulder rotator cuff 
tendonitis, a right ulnar nerve disorder, 
and right ring, middle, and index finger 
arthritis.  The Veteran's claims file and a 
copy of this remand should be made available 
to the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:

(a) Identify and describe all currently 
diagnosed disabilities with regard to a 
chronic neck and right trapezius disorder, 
right shoulder arthritis, right shoulder 
rotator cuff tendonitis, a right ulnar nerve 
disorder, and right ring, middle, and index 
finger arthritis.

(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a).

(c)   Opine whether any current psychiatric 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active military 
service.

(d) Opine whether it is at least as likely 
as not that any current chronic neck and 
right trapezius, right shoulder,  right 
ulnar nerve, or right ring, middle, and 
index finger disability was caused or 
aggravated by the Veteran's service-
connected right fifth metacarpal fracture 
with degenerative changes, status post open 
reduction internal fixation, and an 
accompanying scar.

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  

(e)  As appropriate, the examiner should 
discuss the etiological implications of 
the service-connected disabilities as 
opposed to the nonservice-connected left 
arm amputation with regard to the 
causation of each of the claimed 
disabilities.  

(f)  The examiner must describe the 
severity and functional loss presented by 
the Veteran's service-connected right 
fifth metacarpal fracture with 
degenerative changes, with sufficient 
specificity to allow the Board to reach a 
fully informed rating decision.

(g)  Finally, the examiner is specifically 
asked to opine whether the Veteran's 
service-connected disabilities, in 
conjunction with any currently claimed 
disability found to be etiologically 
related to a service-connected disability, 
renders the Veteran "unable to secure and 
follow a substantially gainful 
occupation."  The Veteran's age and the 
existence or degree of any impairment 
caused by nonservice-connected 
disabilities may not be considered in 
reaching the requested employability 
determination.  

An adequate supporting rationale must 
be provided for each opinion reached. 
 
If you are unable to reach an opinion on 
any requested matter without resorting to 
mere speculation, please state the reason 
why speculation would be required in this 
case (e.g., if the requested determination 
is beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If you are unable to reach an 
opinion because there are insufficient 
facts or data within the claims file to 
facilitate a more conclusive opinion, 
please identify the relevant testing, 
specialist's opinion, or other information 
required in order to resolve the need for 
speculation. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


